Exhibit 10.11

 



 

NINTH AMENDMENT TO MASTER REPURCHASE AGREEMENT

 

 

THIS NINTH AMENDMENT TO MASTER REPURCHASE AGREEMENT (this “Amendment”), dated as
of December 31, 2013, is made and entered into between and among HomeAmerican
Mortgage Corporation, a Colorado corporation (the “Seller”), and U.S. Bank
National Association, as administrative agent and representative of itself as a
Buyer and the other Buyers (in such capacity, the “Agent”) and as a Buyer (in
such capacity, “U.S. Bank”).

 

RECITALS:

 

A.     The Seller, U.S. Bank, and the Agent are parties to a Master Repurchase
Agreement dated as of November 12, 2008, as amended by a First Amendment to
Master Repurchase Agreement dated as of October 29, 2009, a Second Amendment to
Master Repurchase Agreement dated as of October 21, 2010, a Third Amendment to
Master Repurchase Agreement dated as of September 14, 2011, a Fourth Amendment
to Master Repurchase Agreement dated as of September 29, 2011, a Fifth Amendment
to Master Repurchase Agreement dated as of January 31, 2012, a Sixth Amendment
to Master Repurchase Agreement dated as of September 21, 2012, a Seventh
Amendment to Master Repurchase Agreement dated as of December 21, 2012 and an
Eighth Amendment to Master Repurchase Agreement dated as of September 20, 2013
(as so amended, the “Repurchase Agreement”).

 

B.     The Seller and the Agent now desire to amend certain provisions of the
Repurchase Agreement as set forth herein.

 

AGREEMENT:

 

In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section 1.     Definitions. Capitalized terms used and not otherwise defined in
this Amendment have the meanings specified in the Repurchase Agreement.

 

Section 2.     Amendment. Schedule BC to the Repurchase Agreement is amended and
restated in its entirety as set forth on Exhibit A to this Amendment.

 

Section 3.     Conditions Precedent and Effectiveness. This Amendment shall be
effective as of the date first above written, upon the occurrence of the
following events:

 

3.1.     delivery to the Agent of this Amendment duly executed by the Seller in
a quantity sufficient that the Agent and the Seller may each have a fully
executed original;

 

3.2.     delivery to the Agent of a certificate of the corporate secretary of
the Seller certifying (a) that the resolutions adopted by the Seller’s board of
directors on November 18, 2005, authorizing execution, delivery and performance
of the credit facilities, remain in full force and effect and that no further
approval of the Seller’s board of directors is required in connection with the
execution, delivery, and performance of this Amendment, (b) as to the incumbency
of the officers executing this Amendment on behalf of the Seller, and (c) that
there has been no change to the Seller’s articles of incorporation or bylaws
since copies of the same were delivered to the Agent on or about November 12,
2008; and

 

3.3.     delivery to the Agent of such other documents as it may reasonably
request.

 

 
1

--------------------------------------------------------------------------------

 

 

Section 4.     Miscellaneous.

 

4.1.     Ratifications. The terms and provisions of this Amendment shall modify
and supersede all inconsistent terms and provisions of the Repurchase Agreement
and the other Repurchase Documents, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Repurchase
Agreement and each other Repurchase Document are ratified and confirmed and
shall continue in full force and effect.

 

4.2.     Seller Representations and Warranties. The Seller hereby represents and
warrants that (a) the representations and warranties in Article 15 of the
Repurchase Agreement and in the other Repurchase Documents are true and correct
in all material respects with the same force and effect on and as of the date
hereof as though made as of the date hereof, and (b) after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.

 

4.3.     Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.

 

4.4.     Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any reference in such Repurchase Document to the
Repurchase Agreement refers to the Repurchase Agreement as amended and modified
hereby.

 

4.5.     Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

4.6.     Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Agent, the Buyers, the Seller, and their respective
successors and assigns, except that the Seller may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
Agent.

 

4.7.     Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

 

4.8.     Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

4.9.     ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO
OR THERETO.

 

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 
2

--------------------------------------------------------------------------------

 

 

In witness whereof the parties have caused this Amendment to be executed as of
the date first written above.

 

 

SELLER AND SERVICER:

 

HOMEAMERICAN MORTGAGE CORPORATION, as Seller and Servicer

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Heaney  

 

 

Name: 

John J. Heaney

 

 

Title:

Senior Vice President and Treasurer

 

 

Date:

12/31/13

 

 

 

 

AGENT AND BUYER:





 

U.S. BANK NATIONAL ASSOCIATION,

 

  as Agent and Buyer  

 

 

 

 

 

 

 

 

 

By:

/s/ Edwin D. Jenkins  

 

 

Name: 

Edwin D. Jenkins

 

 

Title:

Senior Vice President

 

 

Date:

12/30/13

 



 

 
1 

--------------------------------------------------------------------------------

 



 

EXHIBIT A TO NINTH AMENDMENT TO
MASTER REPURCHASE AGREEMENT

 

SCHEDULE BC
TO MASTER REPURCHASE AGREEMENT

THE BUYERS’ COMMITTED SUMS

(IN DOLLARS)

 

 

 

Buyer

Committed Sum

U.S. Bank National Association

Through January 30, 2014: $80,000,000

After January 30, 2014: $50,000,000

Maximum Aggregate Commitment

Through January 30, 2014: $80,000,000

After January 30, 2014: $50,000,000

 

 

 